The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Compliant Amendment (37 C.F.R. 1.173)
The preliminary amendments filed on 02/12/2021 and 09/16/2021 propose amendments to the claims that do not comply with 37 C.F.R. 1.173(b)(2), 37 C.F.R. 1.173(c), 37 C.F.R. 1.173(d), and 37 C.F.R. 1.173(g).  A supplemental paper correctly amending the reissue application is required.
A shortened statutory period for reply to this letter is set to expire TWO (2) MONTHS from the mailing date of this letter.

Any reply to this Notice must correct the following:

Claim Objections
The Examiner notes that because the later filed preliminary amendment of 09/16/2021 takes precedence, only the deficiencies in that preliminary amendment will be discussed below.

Claims 23-68 are objected to because they do not comply with 37 C.F.R. 1.173(b)(2), 37 C.F.R. 1.173(d), and 37 C.F.R. 1.173(g).  The Examiner notes that matter to be added by reissue must be underlined (see: 37 C.F.R. 1.173(d)(2)).  Therefore, each new claim (i.e., a claim not found in the patent, that is newly presented in the reissue application) should be presented with underlining throughout the claim, including the claim number (e.g., see: MPEP 1453(II)(B) completely underlined. 
Related to the above, claims 23, 29-31, 37, and 38 also do not comply with 37 C.F.R. 1.173(g) which requires that all amendments are made relative to the patent (e.g., see: MPEP 1453(IV) and 1453(V)(D)).  All amendments subsequent to a first amendment must also be made relative to the patent specification in effect as of the date of the filing of the reissue application, and not relative to a prior amendment.  An amendment of a “new claim” (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended “new claim” containing the amendatory material, and completely underlining the claim, including the claim number.  The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim.  This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment.  Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, Applicant must point out what is changed in the “Remarks” portion of the amendment.
Related to the above, claims 23 and 31 also do not comply with 37 C.F.R. 1.173(d)(1) which requires that matter to be omitted by reissue must be enclosed in brackets.  Strikethrough is not an appropriate means to delete subject matter in a reissue.

Claims 23-68 are objected to because they do not comply with 37 C.F.R. 1.173(c).  37 C.F.R. 1.173(c) requires that “Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims” (emphasis added).  
First, Applicant has not provided “the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims.”  For example, Applicant’s general description of the claims (see: Remarks, p. 13) does not include the status of all claims 1-68.
  As noted in MPEP 1453(II), the “failure to submit the claim status will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)).”
Second, Applicant’s statement that “Support for these amendments and new claims may be found throughout the application as originally filed” (see: Remarks, p. 13) is deficient for not being a clear explanation of the support in the disclosure of the Amidei ‘981 patent for new claims 23-68.  Applicant’s broad statement is equivalent to saying that the new claims are supported by the entire detailed description of the Amidei ‘981 patent.  Applicant must provide a specific explanation of the support for the limitations of every new claim presented (i.e., claims 23-68) and the explanation should clearly describe (e.g., via column and line numbers) the support in the disclosure of the Amidei ‘981 patent (e.g., see: MPEP 1453(V)(D)).
  As noted in MPEP 1453(II), the “failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992